DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, figs. 1-3 in the reply filed on 7/27/2022 is acknowledged. Applicant stated that claims 1-18 encompass species A. However, claims 2-4,10-11 have been cancelled in the claim amendment filed on 4/12/2022; thus, only claims 1,5-9,12-18 are pending and read on the elected species A. 
Claim Objections
Claim 16 is objected to because of the following informalities:  the claimed limitation is a repeat of claim 15.  Appropriate correction is required.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5-9,12-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Renforth et al. (US 20060260560 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Gratza (US 20160029597 A1 as cited on form PTO-1449).
 	For claim 1, Renforth et al. disclose a pet toy assembly comprising: a first toy part (115), the first toy part including a cavity formed therein; and a second toy part (110,145) separate from the first toy part, wherein: the second toy part is at least partially retained within the cavity of the first toy part prior to use of the pet toy assembly, the second toy part comprises an elongated portion (110) having first and second end regions (fig. 1, refs. 120,135), and at least one secondary toy (145) coupled to the elongated portion; one of the first end region and the second end region of the elongated portion extends from an opening (either 120 or 140) formed in the first toy part; the opening includes an elastic border (at attachment points 115a-d) to aid in the retention of the elongated portion of the second toy part; and at least a portion of the second toy part extends from the first toy part prior to use of the pet toy assembly (as shown in figs. 1-3).
	In the event that applicant does not agree with the examiner’s interpretation that Renforth et al. teach an elastic border, Gratza teaches a pet toy assembly comprising an elastic border (para. 0052-0054) at the opening (116) to aid in the retention of a toy part (120, fig. 2 for example). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the opening of Renforth et al. with an elastic border as taught by Gratza in order to provide a more flexible retention of the elongated portion due to the elastic border. 
	For claim 5, Renforth et al., alone, or in the alternative as modified with Gratza, disclose/teach the pet toy assembly of claim 1, but are silent about wherein one of the first end region and the second end regain extends from the opening a distance of 3 inches to 5 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one of the first end region and the second end regain extends from the opening a distance of 3 inches to 5 inches in the toy of Renforth et al., alone, or in the alternative as modified with Gratza, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the user’s preference on how far he/she wishes to have the elongated portion to protrude outward to further entice the pet to play with the toy).  In re Aller, 105 USPQ 233.  	

	For claim 6, Renforth et al., alone, or in the alternative as modified with Gratza, disclose/teach the pet toy assembly of claim 1, and further disclose/teach wherein the elongated portion is a rope (110 is a rope per para. 0023 of Renforth).
   	For claim 7, Renforth et al., alone, or in the alternative as modified with Gratza, disclose/teach the pet toy assembly of claim 1, and further disclose/teach wherein the at least one secondary toy is at least one of a ball-shaped toy (145 of Renforth), a stuffing-filled plush toy, a thermoplastic rubber (TPR) toy, a vinyl toy, and a consumable pet treat.  
	For claim 8, Renforth et al., alone, or in the alternative as modified with Gratza, disclose/teach the pet toy assembly of claim 1, and further disclose/teach wherein the first toy part is a formed as a plush fabric toy (para. 0022-0023 of Renforth).  
	For claim 9, the claimed limitations are similar to that of claim 1, thus, please see above. The exterior toy part correlates to the first toy part; the interior toy part correlates to the second toy part. 
For claim 12, the claimed limitation has been explained in the above claim 5, thus, please see above. 
	For claim 13, the claimed limitation has been explained in the above claim 6, thus, please see above. 
	For claim 14, the claimed limitation has been explained in the above claim 7, thus, please see above. 
	For claims 15 & 16, Renforth et al. disclose a method of forming a two-in-one pet toy assembly, the method comprising: providing an exterior toy part (115); forming a cavity within the exterior toy part;129426397Application No. 16/868,9214Docket No.: 146047.00165Amendment dated April 12, 2022 First Preliminary Amendmentforming at least one opening (either 120 or 140) upon the exterior toy part, wherein the at least one opening communicates with the cavity; providing an interior toy part (110,145) separate from the exterior toy part, the interior toy part having an elongated portion (110) including an end region (fig. 1, refs. 120,135) and at least one secondary toy (145) coupled to the elongated portion, and inserting a portion of the interior toy part into the cavity of the exterior toy part such that the at least one secondary toy coupled to the interior toy part is temporarily retained within the cavity and the end region of the elongated portion extends from the opening of the exterior toy part (as shown in figs. 1-3); and providing an elastic border (at attachment points 115a-d) around the at least one opening upon the exterior toy part.  
	In the event that applicant does not agree with the examiner’s interpretation that Renforth et al. teach the step of providing an elastic border, Gratza teaches a pet toy assembly comprising providing an elastic border (para. 0052-0054) at the opening (116) to aid in the retention of a toy part (120, fig. 2 for example). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of providing an elastic border as taught by Gratza in the opening of the method of Renforth et al. in order to provide a more flexible retention of the elongated portion due to the elastic border. 
	For claim 17, the claimed limitation has been explained in the above claim 6, thus, please see above. 
	For claim 18, the claimed limitation has been explained in the above claim 7, thus, please see above. 


Conclusion
The prior art made of record on form PTO-892, even though not relied upon in the rejection, are considered pertinent to applicant's disclosure because they teach a pet toy assembly and a method of forming a two-in-one pet toy assembly with features that are similar to that of applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643